The plaintiff in error, hereinafter called defendant, was convicted in the district court of Harmon county on a charge of stealing domestic fowls, and was sentenced to pay a fine of $150 and to serve 30 days in the county jail.
The case was tried in October, 1926, and the appeal was lodged in this court in April, 1927. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record, the evidence is circumstantial, and there are sufficient circumstances proven from which the jury might reasonably and logically find the defendant guilty. The facts proven are consistent with the guilt of the accused and inconsistent with any other reasonable hypothesis than that of his guilt. The defendant did not take the stand and offered no evidence. No material error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.